Citation Nr: 0522039	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation for 
pseudofolliculitis barbae and acneform rash of the back, face 
and neck in excess of 10 percent from April 6, 1996 to 
January 21, 2001.

2.  Entitlement to an initial evaluation for 
pseudofolliculitis barbae and acneform rash of the back, face 
and neck in excess of 30 percent from January 22, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to April 
1996.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that during 
the period from April 6, 1996 to January 21, 2001, the 
veteran's pseudofolliculitis barbae and acneform rash of the 
back, neck and face did not result in such symptoms as 
exudation or itching, constant, extensive lesions, or marked 
disfigurement; or disfiguring scars of the head, neck or face 
that were severe and productive of a marked and unsightly 
deformity of the eyelids, lips, or auricles.

3.  The competent medical evidence demonstrates that during 
the period beginning January 22, 2001, the veteran's 
pseudofolliculitis barbae and acneform rash of the back, neck 
and face has not resulted in such symptoms as ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance; resulted in 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement; 
affected more than 40 percent of his entire body, more than 
40 percent of his exposed areas, or required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12 months; 
resulted in disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or four or five characteristics of 
disfigurement; or resulted in scars, other than the head, 
face or neck, that are deep or cause limited motion, of an 
area or areas exceeding 144 square inches (929 sq. cm.).  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for 
pseudofolliculitis barbae and acneform rash of the back, neck 
and face in excess of 10 percent for the period from April 6, 
1996 to January 21, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2004).

2.  The criteria for an initial evaluation for 
pseudofolliculitis barbae and acneform rash of the back, neck 
and face in excess of 30 percent for the period beginning 
January 22, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to August 30, 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the December 1996 rating decision 
on appeal and the corresponding statement of the case, and 
various supplemental statements of the case (SSOCs), dated as 
recently as April 2005.  The April 2005 SSOC provided the 
veteran the revised rating criteria for the evaluation of 
dermatological disabilities.  Additionally, the RO sent the 
veteran letters in September 2003 and August 2004 that 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the April 2005 
SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board notes that when the veteran initiated his appeal, 
he was appealing the original assignment of disability 
evaluation following an award of service connection.  The 
severity of the disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  

The veteran's disability is evaluated under Diagnostic Code 
7806, dermatitis or eczema.  Under the rating criteria 
applicable prior to August 30, 2002, eczema with exudation or 
itching, constant, extensive lesions, or marked 
disfigurement, warrants a 30 percent evaluation.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, 
warrants a 50 percent evaluation.  Diagnostic Code 7806 
(prior to August 30, 2002).  

Also under the prior criteria, disfiguring scars of the head, 
neck or face that are severe, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles warrants a 30 percent rating.  Disfiguring scars of 
the head, neck or face with complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement warrant a 50 percent 
evaluation. Diagnostic Code 7800 (prior to August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7806, dermatitis or eczema should be rated depending upon the 
predominant disability as dermatitis or eczema; disfigurement 
of the head, face or neck; or scars.  Diagnostic Code 7806 
provides that a 30 percent evaluation is warranted for 
dermatitis or eczema affecting more than 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas, or 
having required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 months.  
A 60 percent evaluation is warranted for dermatitis or eczema 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or having required constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12 months.  
Diagnostic Code 7806 (2004).

Regarding disfigurement of the head, face or neck, the new 
regulations provide that a 30 percent evaluation requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  A 50 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  

A Note provides that the eight characteristics of 
disfigurement are: skin indurated and inflexible in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc)in an area exceeding 
six square inches; skin hypo- or hyperpigmented in an area 
exceeding six square inches; scar adherent to the underlying 
tissue; surface contour of scar elevated or depressed on 
palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length.  Diagnostic Code 7800 (2004).

Scars, other than the head, face or neck, that are deep or 
cause limited motion of an area or areas exceeding 144 square 
inches (929 sq. cm.), warrant a 40 percent evaluation.  
Diagnostic Code 7801 (2004).  


Entitlement to an initial evaluation in excess of 10
percent from April 6, 1996 to January 21, 2001

The report of a September 1996 VA examination provides that 
the veteran complained of a rash on the back with itching, 
aggravated by heat.  On examination, the veteran had a 
follicular type rash of the back and some on the anterior 
chest.  There were no large areas which were localized with 
any infection.  The pertinent diagnosis was mild folliculitis

The report of a January 1998 VA examination provides that the 
veteran had an acneform rash of the upper and lower back as 
well as the face.  There was no inflammation or vesicles 
present, on [sic] pustules.  There were multiple lesions on 
the back and face ranging from 0.1 to 2 cm in diameter.  
There was inflammation of the follicles of the beard area.  
The diagnosis was pseudofolliculitis barbae of the face and 
acneform rash of the back.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an initial evaluation for pseudofolliculitis barbae and 
acneform rash of the back, face and neck in excess of 10 
percent from April 6, 1996 to January 21, 2001.  For this 
period of time, only the old criteria apply to the veteran's 
claim.  See Kuzma, supra.

The record for this time period is negative for competent 
medical evidence that the veteran's disability resulted in 
exudation or itching, constant, extensive lesions, or marked 
disfigurement.  Thus, a 30 percent evaluation is not 
warranted under Diagnostic Code 7806 (prior to August 30, 
2002).  Similarly, the competent medical evidence is negative 
for disfiguring scars of the head, neck or face that are 
severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Thus, a 30 
percent rating is not warranted under Diagnostic Code 7800 
(prior to August 30, 2002).

The Board recognizes the veteran's own assertions that his 
service-connected pseudofolliculitis barbae with acneform 
rash of the back, neck and face warrants the claimed 
increased initial evaluation.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether a disability satisfies 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that his service-connected 
pseudofolliculitis barbae with acneform rash of the back, 
neck and face warrants an evaluation in excess of 10 percent 
for the period from April 6, 1996 to January 21, 2001.  

Entitlement to an initial evaluation in excess
of 30 percent from January 22, 2001

The report of a January 22, 2001 VA examination provides that 
the veteran currently used Benadryl ointment, sarna lotion 
and moisturizers.  Symptoms included itching, pustules, and 
cosmetic increased pigmentation at the former lesion sites.  
On examination, there were diffuse punctuate papulo-pustular 
eruptions with associated hyperpigmented macules covering the 
entire back, shoulders and upper arms.  There was no 
ulceration, exfoliation, crusting, or associated systemic 
nervous manifestations.  The pertinent diagnosis was 
folliculitis, post-inflammatory hyperpigmentation and 
anetoderma, resolved.  

The report of a January 2003 VA examination provides that the 
veteran had diffuse punctuate papulopustular eruptions with 
associated hyperpigmented macule covering the entire back, 
shoulder and upper arms.  The pertinent diagnosis was 
pseudofolliculitis barbae; and acneform rash to the back, 
shoulders and upper back.  

The report of a January 2005 VA examination and an addendum 
provide that the veteran had numerous inflammatory papules 
and pustules of the posterior thorax, as well as scarring and 
pigmentation from previous disease.  The neck and face were 
free from active lesions and there was no appreciable 
scarring.  The lesions on the posterior thorax involved 30 
percent of the body surface area.  The face and neck were 
free of lesions.  The diagnosis was pseudofolliculitis 
barbae, under control; and acne, posterior thorax, began 
while on active duty and has persisted.  

An April 2005 notation indicates that the examiner explained 
that the 30 percent body surface referred to active lesions 
on the entire posterior thorax as well as inactive lesions on 
the face and neck.  The actual percentage of body affected 
was 22.5 percent (18 percent posterior thorax and 4.5 percent 
face and neck).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an initial evaluation for pseudofolliculitis barbae and 
acneform rash of the back, face and neck in excess of 30 
percent from January 22, 2001.  Thus, neither the old nor the 
revised criteria are more favorable for the veteran.   

The evidence is negative for any indication that during this 
time period the veteran's acne is comparable to eczema with 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or that is exceptionally repugnant, 
Diagnostic Code 7806 (prior to August 30, 2002); or results 
in complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement, 
Diagnostic Code 7800 (prior to August 30, 2002).  Thus, a 50 
percent evaluation is not warranted under the old criteria.  

Similarly, the evidence is negative for any indication that 
during this time period the veteran's disability affects more 
than 40 percent of his entire body, more than 40 percent of 
his exposed areas, or has required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months.  Thus, a 
60 percent evaluation is not warranted.  Diagnostic Code 7806 
(2004).

The evidence does not show that the veteran's disability 
results in disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or four or five characteristics of 
disfigurement.  Thus, a 50 percent evaluation is not 
warranted.  Diagnostic Code 7800 (2004).  

The evidence does not show that the veteran's disability 
results in scars, other than the head, face or neck, that are 
deep or cause limited motion, of an area or areas exceeding 
144 square inches (929 sq. cm.).  Thus, a 40 percent 
evaluation is not warranted.  Diagnostic Code 7801 (2004).  

Again, the Board recognizes the veteran's own assertions that 
his service-connected pseudofolliculitis barbae with acneform 
rash of the back, neck and face warrants an evaluation in 
excess of 30 percent, effective January 22, 2001.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone, supra.  However, as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as whether a disability satisfies diagnostic 
criteria.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence that his 
service-connected pseudofolliculitis barbae with acneform 
rash of the back, neck and face warrants an evaluation in 
excess of 30 percent, effective January 22, 2001.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for pseudofolliculitis barbae and 
acneform rash of the back, face and neck in excess of 10 
percent from April 6, 1996 to January 21, 2001, is denied.

An initial evaluation for pseudofolliculitis barbae and 
acneform rash of the back, face and neck in excess of 30 
percent from January 22, 2001, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


